DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pub. 2017/0288055, discloses a ceramic core, a first adhesion layer encapsulating the ceramic core, a second adhesion layer surrounding the first adhesion layer, and a barrier layer encapsulating the second adhesion layer.  However, the present invention differs from the prior art because the prior art fails to disclose the second adhesion layer encapsulating the barrier layer; and the first adhesion layer and the second adhesion layer comprising silicon oxynitride having first and second oxygen to nitrogen atomic number ratio, respectively, which are different atomic number ratios to that of the barrier layer.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a first adhesion layer encapsulating the ceramic core and comprising silicon 4oxynitride, wherein an atomic number ratio of oxygen to nitrogen in silicon oxynitride 5of the first adhesion layer has a first ratio; 6an atomic number ratio of oxygen to nitrogen in silicon oxynitride 8of the barrier layer has a second ratio that is different from the first ratio; and 9a second adhesion layer encapsulating the barrier layer and comprising silicon 10oxynitride, wherein an atomic number ratio of oxygen to nitrogen 
Claim 12 recites providing a silicon source, an oxygen source, and a nitrogen source during a 4deposition process to sequentially form a first adhesion layer encapsulating the 5ceramic core, a barrier layer encapsulating the first adhesion layer, and a second 6adhesion layer encapsulating the barrier layer, 7wherein an atomic number ratio of oxygen to nitrogen of the first adhesion 8layer, an atomic number ratio of oxygen to nitrogen of the barrier layer, and an atomic 9number ratio of oxygen to nitrogen of the second adhesion layer have a first ratio, a 10second ratio, and a third ratio, respectively, and wherein the second ratio is different from the first ratio, and the third ratio is different from the second ratio.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-11 and 13-20 variously depend from claim 1 or 12, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 10, 2021